Citation Nr: 0528775	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  97-27 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and pulmonary fibrosis as a result 
of asbestos exposure.  


REPRESENTATION

Appellant represented by:	James J. Wall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel

REMAND


The veteran served on active duty from December 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran testified at a 
Board hearing before the undersigned Veterans Law Judge (VLJ) 
in February 1999.  

The veteran's case was remanded to the RO for additional 
development in April 1999.  The Board denied the veteran's 
claim in October 2001.  The Court of Appeals for Veterans 
Claims (CAVC) remanded the veteran's case to the Board in 
March 2003.  The Board again remanded the veteran's case to 
the RO for further development in October 2003.  The veteran 
was afforded a VA examination in March 2004.  The Board again 
denied the veteran's claim in August 2004.  An April 2005 
joint motion was filed with CAVC by the parties to the 
appeal.  CAVC again remanded the veteran's case to the Board 
in May 2005.  

On May 5, 2004, while the case was before the RO for 
consideration, the veteran's representative sent a letter to 
the RO requesting a copy of all evidence obtained since the 
Board remanded the case in October 2003, which evidence 
included a VA examination dated in March 2004.  (As noted in 
an April 2005 joint motion by the parties to the CAVC appeal, 
the evidence was sought so that the veteran's representative 
could have the opportunity to respond prior to the issuance 
of a decision on the veteran's claim.)  

The veteran's representative apparently was not provided a 
copy of the VA examination report.  There appears in the 
record no complaint about not getting a copy of the requested 
report until the April 2005 joint motion was filed.  The RO 
sent the representative a copy of a May 19, 2004, 
supplemental statement of the case, and later notified the 
veteran and his representative in July 2004 of the transfer 
of the case to the Board.  No complaint was made to the RO or 
to the Board about any lack of response to the May 5, 2004 
request for copies of evidence.  See Anderson v. West, 12 
Vet. App. 491, 497 (1999).

CAVC has remanded the case so that copies of the requested 
evidence can now be sent to the representative and so that 
the representative can be given opportunity to respond.  
Consequently, the Board will remand the veteran's case to the 
RO so that the veteran's representative may be given the 
opportunity to respond to the agency of original 
jurisdiction.  See 38 C.F.R. § 20.600 (2005) (an appellant 
will be accorded full right to representation in all stages 
of an appeal).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran's representative 
should be provided with copies of 
all evidence obtained following the 
Board's October 2003 remand, 
including a copy of the March 2004 
examination report prepared for VA.  
The veteran's representative should 
be given the opportunity to respond 
with the submission of evidence or 
further argument.  

2.  The RO should consider all new 
presentations by the veteran and his 
representative and undertake any 
additional evidentiary development 
deemed necessary.  This might take 
the form of securing additional 
treatment records or obtaining 
another examination.  Copies of all 
evidence obtained should be 
forwarded to the veteran's 
representative.  Documentation of 
the RO's actions should be included 
in the claims file.  Thereafter, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

